Citation Nr: 1701306	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  07-38 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating for generalized anxiety disorder in excess of 30 percent, prior to December 7, 2015, and in excess of 70 percent from that date.  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to May 1980.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board remanded the issues on appeal for additional development in October 2011 and March 2013.  In a March 2016 rating decision, the RO increased the rating for the service-connected psychiatric disability to 70 percent, effective December 7, 2015.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board first observes that a March 2016 supplemental statement of the case (SSOC) in pertinent part continued the denial of TDIU.  In doing so, the SSOC informed the Veteran that he had failed to submit VA Form 21-8940 and VA Form 21-4192.  It informed him that "[t]hese forms are essential to grant your individual unemployability."  

Later in March 2016, the Veteran submitted a VA Form 21-8940 and two copies of VA Form 21-4192, one more complete than the other.  These forms are relevant to the Veteran's claim for a TDIU.  The Veteran's appeal was certified and returned to the Board in April 2016.  

In a June 2016 letter to the Veteran, the RO notified him that his claims would be addressed; apparently by the RO.  It does not appear that any further action was taken on the TDIU claim before it was returned to the Board.   

Because the VA forms were received by the AOJ prior to the transfer of the records to the Board, 38 C.F.R. § 19.37 (a) (2016) requires that the AOJ consider the evidence and prepare an SSOC under 38 C.F.R. § 19.31(a).  In other words, the Board finds that it does not have jurisdiction to consider this matter until the AOJ issues an SSOC with respect to the additional evidence.  Under these circumstances, the Board has no alternative but to remand this matter for AOJ consideration of the additional evidence received, in the first instance, and issuance of an SSOC reflecting any further action required and consideration of that evidence.  See 38 C.F.R. §§ 19.31(a), 19.37(a).  

In the March 2013 remand, the Board requested that the Veteran be afforded a psychiatric examination in accordance with American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM IV), to include assignment of a Global Assessment of Functioning (GAF) score on Axis V.  The report of a January 2015 VA examination, detailed in a Mental Disorders Disability Benefits Questionnaire (DBQ) was conducted pursuant to DSM-5, and therefore did not include a GAF score.  

The Board is aware that, effective in August 2014, VA amended the Schedule for Rating Disabilities to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5.  The DSM-5 does not require computation of a GAF score.  The provisions of the interim final rule applied to all applications for benefits that were received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

Thus, the rule change does not apply in this case.  Regardless of under which version of the DSM the January 2015 DBQ was conducted, the Board's March 2013 remand made it clear that the examination was to include a GAF score on Axis V, as well as an explanation of the significance of the current levels of the Veteran's psychological, social, and occupational functioning which supported that score.

Thus, the development requested by the Board's March 2013 remand was not fully completed with respect to either of the Veteran's claims.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Forward copies of all pertinent records from the Veteran's eFolders to the examiner who conducted the January 2015 DBQ (or a suitable substitute if this individual is unavailable) for an addendum. 

The examiner should provide a GAF score, as well as an explanation of the significance of the current levels of the Veteran's psychological, social, and occupational functioning which support the score.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Consider the VA Forms 21-8940 and 21-4192 submitted in March 2016 and undertake all appropriate development in connection with the claim for TDIU.

3.  Then, readjudicate the Veteran's claims, considering all evidence received or secured since the March 2016 SSOC.  If either benefit sought on appeal remains denied, provide the Veteran an SSOC and an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




